Opinion by
Oliphant, Associate Justice.
This case comes up on a writ of error from the First District. From the transcript it appears that a suit was commenced in the District Court of the First Judicial District, at the April term, 1862, entitled “C. S. Bush v. A. B. Roberts and A. J. Miner.” Judgment was rendered at the said term against defendants for the sum of one dollar damages and costs, and possession of the premises according to the complaint.
A motion is made by defendant in error to affirm the judg*182merit of the Court below, on the’grounds that the plaintiffs in error have not prosecuted the same after the precipe and notice given of the writ of error; and the failure of plaintiffs in error to assign errors to the judgment or record of the Court below.
The defendant, under the ruling of the Court at this term, brings up the transcript, with the testimony and charge of the Court attached, and asks the affirmance of the judgment. The Court, as directed by the statute, when in possession of the transcript, has given it the examination required, and failing to perceive any errors therein, affirm the judgment of the Court below as to Miner; the other defendant, Roberts, having on the trial of the cause disclaimed title and possession.